 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                           EASTERN DISTRICT OF CALIFORNIA
 9
10
     CONNIE STREETER                           )   Case No.: 1:18-cv-01276-SKO
11                                             )
                    Plaintiff,                 )   ORDER EXTENDING BRIEFING
12   v.                                        )   SCHEDULE
                                               )
13   NANCY A. BERRYHILL, Acting                )
     Commissioner of Social Security,          )   Doc. 13
14                                             )
                                               )
15                  Defendant.                 )
                                               )
16
17            Based upon the parties’ stipulation (Doc. 13), and for good cause shown,
18            IT IS HEREBY ORDERED, that Plaintiff SHALL have a 28-day extension

19   of time, from May 9, 2019, up to and including June 6, 2019, in which to file
     Plaintiff’s Opening Brief. All other deadlines set forth in the September 20, 2018
20
     Scheduling Order (Doc. 5), SHALL be extended accordingly.
21
22
     IT IS SO ORDERED.
23
24
     Dated:     May 6, 2019                                  /s/   Sheila K. Oberto      .
                                                   UNITED STATES MAGISTRATE JUDGE
25
26
27
                                               -1-
28
